Citation Nr: 1021219	
Decision Date: 06/08/10    Archive Date: 06/21/10

DOCKET NO.  08-03 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

Whether new and material evidence has been received to reopen 
a claim of legal eligibility to disability benefits from the 
Department of Veterans Affairs (VA).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and A.A.


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The appellant claims he had recognized service with the 
United States Armed Forces during World War II.  

The issue of the appellant's eligibility for VA disability 
benefits was most recently before the Board of Veterans' 
Appeals (Board) in October 2009, when it was remanded to the 
VA Regional Office (RO) in Manila, Republic of the 
Philippines, through the VA's Appeals Management Center (AMC) 
in Washington, DC.  The primary purpose of such remand was to 
permit the AMC to request further verification of the 
appellant's military service.  Following the completion of 
the requested actions, the case has since been returned to 
the Board for additional review.  

Notation is made that this appeal was previously advanced on 
the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).  Expedited 
consideration has continued to be undertaken.  


FINDINGS OF FACT

1.  By its decision of March 2001 the Board determined that 
the appellant was without recognized active service 
establishing basic eligibility for VA disability benefits; as 
the March 2001 Board decision was not thereafter subject to a 
motion for reconsideration, nor was a timely appeal to the 
U.S. Court of Appeals for Veterans Claims initiated, the 
decision was final when issued.  

2.  Evidence received since entry of the March 2001 decision 
does not raise a reasonable possibility of substantiating 
legal entitlement to VA disability benefits.  




CONCLUSIONS OF LAW

1.  The March 2001 Board decision denying basic legal 
eligibility of the appellant for VA disability benefits was 
final when issued.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. 
§ 20.1100 (2009).

2.  Evidence received since entry of the March 2001 decision, 
denying basic legal eligibility for VA disability benefits, 
is not new and material; the claim is not reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As noted above, this matter was previously remanded by the 
Board in October 2009 in order to facilitate the conduct of 
additional evidentiary and/or procedural development.  All of 
the actions previously sought by the Board through its prior 
development request appear to have been substantially 
completed as directed, and it is of note that neither the 
appellant, nor his representative, contends otherwise.  See 
Stegall v. West, 11 Vet. App. 268, 270-71 (1998).

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  The notice 
requirements of the VCAA require VA to notify a claimant of 
what information or evidence is necessary to substantiate the 
claim; what subset of the necessary information or evidence, 
if any, the claimant is to provide; and what subset of the 
necessary information or evidence, if any, VA will attempt to 
obtain.

Before addressing the appellant's claim to reopen, the Board 
is required to ensure that the VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  In this 
case, the notification obligation was accomplished by way of 
the RO's letters to the appellant that are dated in September 
2007, concurrent with the denial of the claim to reopen 
herein at issue, and in September 2008, at a point subsequent 
to the RO's initial adjudicatory action.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  Notwithstanding the timing 
irregularity regarding the VCAA notice furnished in this 
case, full VCAA notice was followed by the issuance of one or 
more subsequent supplemental statements of the case, thereby 
curing any timing defect.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376-78 (2006) (validating the remedial measures of 
issuing fully compliant VCAA notification and readjudicating 
the claim in the form of a supplemental statement of the case 
to cure timing of a notification defect).  

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
Notice is taken the Board remanded this matter to the RO via 
the AMC for further development involving recertification of 
the appellant's military evidence based on additional 
evidence submitted.  See Capellan v. Peake, 539 F.3d 1373, 
1381-82 (Fed. Cir. 2008) (pursuant to both 38 C.F.R. 
§ 3.203(c) and VA Secretary's statutory duty to assist (as 
set forth in 38 U.S.C.A. § 5103A), new evidence submitted by 
a claimant in support of a request for verification of 
service from the service department must be submitted to the 
service department for review).  The appellant has not made 
the RO, AMC, or Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal; 
therefore, the Board finds that the duties to notify and 
assist have been satisfied and will proceed to the merits of 
the certified appellate issue.  

Claim to Reopen for Legal Eligibility for VA Disability 
Benefits

The appellant asserts that he has basic legal eligibility for 
VA disability benefits, be it disability compensation and/or 
pension.  He reiterates that he served in an infantry unit 
associated with U.S. Armed Forces in the Philippines and was 
held as a prisoner-of-war by the Japanese government.  
Various disorders are alleged to have disabled him in service 
and in the years following his service separation.  

In general, decisions of the agency of original jurisdiction 
(the RO) or by the Board that are not appealed within the 
prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105 
(West 2002); 38 C.F.R. § 3.104 (2009).  The exception to this 
rule is 38 U.S.C.A. § 5108, which provides that, if new and 
material evidence is presented or secured with respect to a 
claim that has been finally disallowed, the Secretary shall 
reopen the claim and review the former disposition of the 
claim.  See Knightly v. Brown, 6 Vet. App. 200 (1994).  
Evidence received since the last final denial on any basis 
(either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented) will be evaluated in the context of the entire 
record.  See Evans v. Brown, 9 Vet. App. 273 (1996).

For claims submitted on and after August 29, 2001, as is the 
case here in which the appellant filed a claim to reopen in 
September 2007, the definition of new and material evidence 
is as follows:  New evidence means existing evidence not 
previously submitted to agency decision-makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).

The United States Court of Appeals for the Federal Circuit 
has held that, according to the plain language of the 
regulation, evidence that is merely cumulative of other 
evidence in the record cannot be new and material even if 
that evidence had not been previously presented to the Board.  
See Anglin v. West, 203 F. 3d 1343, 1347 (Fed. Cir. 2000).  
For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In order to establish basic eligibility for VA disability 
benefits, it is required, in part, that the individual in 
respect to whom such benefits are is claimed be a veteran who 
had active military, naval, or air service.  See 38 U.S.C.A. 
§ 101(2), (24) (West 2002); 38 C.F.R. §§ 3.1, 3.6 (2009).

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2). "  Active military, 
naval, and air service" includes active duty. "  Active duty" 
is defined as full-time duty in the Armed Forces.  38 C.F.R. 
§ 3.6(a), (b).  "Armed Forces" consists of the United States 
Army, Navy, Marine Corps, Air Force, and Coast Guard, 
including their Reserve components.  38 C.F.R. § 3.1.

In general, service before July 1, 1946, in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, while such forces were in the service of the 
Armed Forces of the United States, including recognized 
guerilla service, shall not be deemed to have been active 
military, naval, or air service except for specified benefits 
including disability compensation benefits authorized by 
chapter 11, title 38, United States Code.  See 38 U.S.C.A. 
§ 107(a) (West 2002); 38 C.F.R. § 3.40 (2009).  Such service 
is deemed not to be active service for purposes of granting 
nonservice-connected pension benefits.  See Cacalda v. Brown, 
9 Vet. App. 261, 264 (1996).

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, is 
recognized service for certain VA purposes, as authorized by 
38 U.S.C.A. § 107; 38 C.F.R. § 3.40.

Service of persons enlisted under section 14 of Public Law 
No. 190, 79th Congress (Act of Oct. 6, 1945), is included for 
compensation and dependency and indemnity compensation, but 
not for pension benefits.  All enlistments and reenlistments 
of Philippine Scouts in the Regular Army between October 6, 
1945, and June 30, 1947, inclusive, were made under the 
provisions of Public Law No. 190, as it constituted the sole 
authority for such enlistments during that period.  This 
paragraph does not apply to officers who were commissioned in 
connection with the administration of Public Law No. 190.  38 
C.F.R. § 3.40(b) (2009).

Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945, and June 30, 1947, inclusive, and in 
the Commonwealth Army of the Philippines from and after the 
dates and hours when called into service of the Armed Forces 
of the United States by orders issued from time to time by 
the General Officer, U.S. Army, pursuant to the Military 
Order of the President of the United States, dated July 26, 
1941, is included for compensation benefits, but not for 
pension benefits.  Service department certified recognized 
guerrilla service and unrecognized guerrilla service under a 
recognized commissioned officer, only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army, prior to 
July 1, 1946, is included for compensation benefits, but not 
for pension benefits.  38 C.F.R. § 3.40(b), (c), and (d) 
(2009).

The following certifications by the service departments will 
be accepted as establishing guerrilla service: (1) recognized 
guerrilla service; (2) unrecognized guerrilla service under a 
recognized commissioned officer only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army.  This 
excludes civilians.  See 38 C.F.R. § 3.40(d)(1), (2) (2009).

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation or burial 
benefits, VA may accept evidence of service submitted by a 
claimant, such as a Department of Defense Form 214, 
Certificate of Release or Discharge from Active Duty, or 
original Certificate of Discharge, without verification from 
the appropriate service department if the evidence meets the 
following conditions:  (1) The evidence is a document issued 
by the service department; (2) the document contains needed 
information as to length, time and character of service; and 
(3) in the opinion of VA the document is genuine and the 
information contained in it is accurate.  38 C.F.R. 
§ 3.203(a) (2009).

With respect to documents submitted to establish recognized 
service, a document may be accepted without verification if 
the document shows (1) service of four months or more, or (2) 
discharge for disability incurred in the line of duty, or (3) 
90 days creditable service based on records from the service 
department such as hospitalization for 90 days for a line of 
duty disability.  38 C.F.R. § 3.203(b).  When the claimant 
does not submit evidence of service or the evidence submitted 
does not meet the requirements discussed above, VA shall 
request verification of service from the service department.  
38 C.F.R. § 3.203(c).

The appellant's eligibility for VA disability benefits has 
been previously addressed by the RO and/or Board on multiple 
occasions, the most recent of which was by means of the 
Board's decision entered in March 2001.  At that time, it was 
concluded by the Board that the appellant was not a veteran 
for purposes of establishing eligibility for VA disability 
benefits.  Following notice to the appellant of the Board's 
action in March 2001, he did not timely submit a motion for 
reconsideration or initiate an appeal to the U.S. Court of 
Appeals for Veterans Appeals.  For these reasons, the Board's 
decision of March 2001 was final when issued.  38 U.S.C.A. 
§ 7104; 38 C.F.R. § 20.1100.  

Given the finality of the most recent denial in March 2001, 
the question at this juncture is whether new and material 
evidence has been received to reopen the previously denied 
claim.  This entails a review of the evidence received at the 
time of entry of the most recent final decision and 
thereafter.  

Of record at the time of entry of the Board's decision in 
March 2001, was, among other items, an October 1969 
certification from the U.S. Army Reserve Personnel Center 
(APERCEN) that the appellant has no service as a member of 
the Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the U.S. Armed Forces.  
Following the appellant's submission of numerous affidavits 
in support of his service as a member of the Combat Company, 
14th Infantry, and as a recognized guerrilla of the 14th 
Infantry, there was submitted a certification from the 
Assistant Adjutant General of the Philippine Army that the 
appellant had joined a guerrilla unit but that his name had 
not been carried on the approved, reconstructed guerrilla 
roster of Combat Company, 14th Infantry.  A further request 
to APERCEN was thereafter made and that organization 
responded in February 1976 that the evidence submitted was 
insufficient to warrant a change in the prior, negative 
certification.  

Received by VA since entry of the March 2001 Board decision 
were duplicate copies of many of the items of evidence 
previously submitted by the appellant, including but not 
limited to prior statements of the appellant, previous 
correspondence between APERCEN/U.S. Army and the appellant, 
an Affidavit for Philippine Army Personnel, his Certificate 
for Relief from Active Duty, and January 2000 certifications 
from the General Headquarters of the Armed Forces of the 
Philippines and from the Philippines Veterans Service Office.  
Many, additional statements from the appellant were also 
received by VA, the lates of which is dated February 17, 2010 
(received March 5, 2010), as were a July 2009 certification 
from the Philippine Veterans Affairs Office, the transcript 
of the Board hearing in July 2009 afforded the appellant, and 
a February 2009 response from the National Personnel Records 
Center indicating that no change in the prior certification 
of service provided in October 1969 was warranted.  

The additional evidence received subsequent to the Board's 
decision in March 2001 was at least in part not previously 
submitted to agency decision-makers, but that "new" 
evidence does not relate to an unestablished fact, i.e., 
documenting service of the appellant such as would bestow 
basic eligibility for VA disability benefits.  That evidence 
is merely cumulative or redundant of the evidence of record 
at the time of the last prior final denial and it also does 
not raise at least a reasonable possibility of substantiating 
the claim for a grant of legal eligibility for VA disability 
benefits.  

Because the evidence  received by VA since the decision of 
March 2001 Board decision fails to identify the requisite 
service to establish basic legal eligibility for 


VA disability benefits, it necessarily follows that new and 
material evidence has not been received and the appellant's 
previously denied claim for basic eligibility for VA 
disability benefits may not now be reopened.  See 38 U.S.C.A. 
§§ 5108, 7104; 38 C.F.R. § 3.156(a); Elkins v. West, 12 Vet. 
App. 209, 218-19 (1999) (en banc).


ORDER

New and material evidence not having been received by VA to 
reopen a previously denied claim for basic legal eligibility 
for VA disability benefits, the appeal is denied.  


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


